—■ Order for the year *6491913 affirmed, without costs. Orders for the years 191A-1917, both inclusive, modified by reducing the assessment of each parcel by a sum equal to the difference between the land value found by the court in each of said years for each of said parcels and the land value found by the court for each of said parca's iu the year 1913, and as so modified, each of said orders is affirmed, without costs. Orders for the years 1918-1924, both inclusive, reversed on the facts, without costs, and a new trial ordered. As to the years 1914r-1917, the court found certain land values for the year 1913, and despite proof on both sides that there had been no increase in land values up to 1918, the court did make findings of increased values of the land from 1913 to 1917. The testimony of the city’s experts failed to heed values as found by the Supreme Court in 1912 in similar proceedings. (People ex rel. American Manufacturing Company and Cunningham Realty Company v. Commissioners of Taxes and Assessments, 104 Misc. 703; affd., 184 App. Div. 901.) Therefore, their testimony as to-values in 1913, and in succeeding years, up to 1918, of largely increased values, is entitled to but very little consideration. The trial court took the findings of the Supreme Court of 1912 into consideration for 1913, but seems to have ignored them for 1914 — 191.7, both inclusive. The witnesses for the relator have taken the values as found by the Supreme Court in 1912 into consideration for the years 1913-1917, and then* opinions are based upon conditions as they appeared during the years 1913-1917, both inclusive. The findings of the trial court as to the value of improvements for 1913-1917, both inclusive, are warranted by the proof. As to the years 1918-1924, both inclusive, the findings of value of the trial court are, in our opinion, unjustified by the proof. The values so found are excessive. With the exception of a short period during which there seems to have been a demand for waterfront property in this section, but which may not have been reflected on this property, the credible proof in the case, based upon facts and not mere opinion unfortified by facts, was that there was no substantial increase in land values. It also appears that the improvements were becoming antiquated. We a,re unable, out of the conflict in testimony, to make any findings as to values, and fer that reason a new hearing is required. Findings of fact and conclusions of law inconsistent herewith are reversed, and new findings of fact and conclusions of law will be made accordingly. Lazansky, P. J., Seeger and Scudder, JJ., concur; Kapper, J., dissents and votes to affirm; Hagarty, J., not voting. Settle orders on notice.